Citation Nr: 0812278	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral knee 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for L5-S1 
herniated disc and lumbar spondylosis, currently evaluated as 
60 percent disabling.

3.  Entitlement to an initial evaluation greater than 20 
percent for right lower extremity clinical lumbar 
radiculopathy.

4.  Entitlement to an initial evaluation greater than 10 
percent for left lower extremity clinical lumbar 
radiculopathy.




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to November 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in San Juan, the Commonwealth of 
Puerto Rico (RO).

The Board notes that in an October 2004 statement, the 
veteran indicated that he was claiming entitlement to 
increased evaluations for all his service-connected 
disorders, as they had increased in severity.  At that time, 
those disorders for which service connection was in effect 
included asthma; major depressive disorder; lumbar 
spondylosis; bilateral knee osteoarthritis; sinusitis; and 
gastritis.  The claims for increased evaluations for lumbar 
spondylosis and bilateral knee osteoarthritis were 
adjudicated and are the subject of the decision below, but 
the veteran's claims for increase with respect to the issues 
of entitlement to an increased evaluation for asthma; major 
depressive disorder; sinusitis; and gastritis were never 
adjudicated, even after the veteran again claimed entitlement 
to increased evaluations for these conditions in August 2005.  
Accordingly, the issues are referred to the RO for the 
appropriate development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  




REMAND

The veteran claimed entitlement to increased evaluations for 
his service-connected bilateral knee arthritis and L5-S1 
herniated disc and lumbar spondylosis in October 2004.  In 
December 2004, VA spine and joints examinations were 
conducted.  During the course of these examinations, the 
veteran indicated that he had been treated for flareups of 
both of these disorders by a private physician, and received 
ongoing physical therapy from a Dr. M.C. for his spine 
disorder.

Review of the claims file reveals that although the veteran 
submitted a two-page July 2005 private electromyography 
report, the private treatment records to which the VA 
examiner refers are not of record.  When VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board 
must seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
Accordingly, these records must be obtained.  Moreover, in 
his October 2004 claim for increase, the veteran indicated 
ongoing VA treatment, but the most recent VA treatment 
records associated with the claims file are dated in January 
2005, more than three years ago.  Inasmuch as the VA is on 
notice of the potential existence of additional VA records, 
these records must be obtained prior to any further appellate 
review.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
On Remand, the RO should obtain any additional VA treatment 
records, from January 2005 to the present, pertinent to the 
issues on appeal.  

The Board also concludes after review of the December 2004 VA 
examination reports that an additional VA examination is 
required.  The clinical findings of the December 2004 
examination reports are now over 3 years old.  Because the 
appeal period in question spans from October 2004 to the 
present, to adjudicate the severity of the veteran's service-
connected disorders over this period without more current 
clinical findings would be in error, especially because no 
contemporaneous VA outpatient treatment records are of 
record.  See, c.f., Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Accordingly, new VA medical examinations are in 
order to determine the current extent of the symptomatology 
of veteran's service-connected spine and bilateral knee 
disorders.  38 C.F.R. § 3.159(c) (4) (i); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).  Moreover, the 
examination reports specifically state that the veteran's 
claims file was unavailable for review at the time of the 
examination.  Accordingly, on Remand, after the private and 
VA treatment records discussed above are obtained, an 
additional VA examination must be conducted.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran, and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Specifically, in 
contacting the veteran, the RO must 
indicate that they are aware of the 
existence of the private records 
documenting treatment for his spine and 
knee disorders as noted in the December 
2004 VA examination reports, and request 
that the veteran provide those records or 
authorization such that the RO may obtain 
them.  Based on the veteran's response, 
the RO must attempt to procure copies of 
all records which have not previously been 
obtained from identified treatment 
sources.  The RO must also obtain the 
veteran's VA outpatient treatment records 
dated from January 2005 to the present.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain these records, the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  When the above records have been 
associated with the claims file, or after 
reasonable efforts with respect to same 
have been exhausted, the RO must schedule 
the veteran for a VA joints examination 
and a VA spine examination to determine 
the current severity of his service-
connected bilateral knee disorder and back 
disorder, with radiculopathy.  The VA 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner in conjunction with each 
examination.  

With respect to the veteran's bilateral 
knee disorder, the examiner must be 
instructed to follow the VA joints 
examination worksheet, and complete each 
section.  If not already indicated 
therein, all indicated tests and studies, 
to include range of motion testing of the 
knees, expressed in degrees, with standard 
ranges provided for comparison purposes, 
must be accomplished, and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all symptomatology 
due to the veteran's bilateral knee 
disorder, to include whether there is any 
instability, weakness, fatigability, 
incoordination, or flareups.  The examiner 
must provide an opinion on the impact of 
the disorder on the veteran's ability to 
work, as well as any resultant limitation 
of function of the bilateral knees.  With 
respect to any subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
knees, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the bilateral knees, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
bilateral knees, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the bilateral knees.  

With respect to the veteran's spine 
disorder, the examiner must be instructed 
to follow the VA spine examination 
worksheet, and complete each section.  If 
not already indicated therein, all 
indicated diagnostic tests and studies 
must be accomplished, and the results of 
any testing must be reviewed prior to 
completion of the report.  The examiner 
must state whether there is any evidence 
of favorable or unfavorable anklyosis of 
the spine, and determine the range of 
motion of each section of the spine, in 
degrees, noting by comparison the normal 
range of motion of the lumbar spine.  If 
there is painful motion of the spine, the 
examiner must indicate the measurement of 
each range of motion (flexion, extension, 
etc.), in degrees, and then identify at 
what degree painful motion begins for each 
of the ranges of motion.  It must also be 
determined whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the lumbar 
spine disability, expressed in terms of 
the degree of additional range of motion 
loss or favorable or unfavorable anklyosis 
due to any weakened movement, excess 
fatigability, or incoordination.  Finally, 
an opinion must be stated as to whether 
any pain found in the lumbar spine could 
significantly limit functional ability 
during flareups or during periods of 
repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable anklyosis due to 
pain on use or during flareups.  The 
examiner must state whether there are any 
neurological abnormalities present, 
including but not limited to erectile 
dysfunction and bladder dysfunction, and 
opine as to whether they are related to 
the veteran's postoperative residuals of 
spinal fusion, or to another disorder.  

In each examination report, if any opinion 
cannot be given without resorting to 
speculation, the examiner must so state.  
A complete rationale must be provided for 
any opinions expressed.  The report must 
be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claims for increased evaluations 
for bilateral knee osteoarthritis, L5-S1 
disk herniation and lumbar spondylosis, 
lumbar radiculopathy of the right lower 
extremity, and lumbar radiculopathy of the 
left lower extremity.  If any benefit on 
appeal remains denied, a supplemental 
statement of the case must be issued, and 
the veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

